            Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
ABETH HASHIMI,
                       Plaintiff,                      Case No.______________

-v-
                                                       COMPLAINT
4 RUNNERS INC. and
304-310 W. 14 REALTY LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Abeth Hashimi, by his undersigned counsel, hereby files this Complaint and

sues, 4 Runners Inc. and 304-310 W. 14 Realty LLC, for injunctive relief pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                          JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.       Plaintiff, Abeth Hashimi, currently resides in Flushing, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Abeth suffers from

central nuclear myopathy. Central Nuclear Myopathy is a congenital neuromuscular disorder. It

is characterized as a defect in the cell structure of voluntary muscles. As a result Abeth is bound

to ambulate in a wheelchair. He has visited the property, which forms the basis of this lawsuit

and plan to return to the property to avail himself of the goods and services offered to the public

at the property, and to determine whether the property has been made ADA compliant. His

access to the facility and/or full and equal enjoyment of the goods, services, facilities, privileges,

                                                                                                      1
            Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 2 of 11



advantages, and/or accommodations offered therein was denied and/or limited because of these

disabilities, and will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and ADA violations which exist at the

facility, including but not limited, to those set forth in the Complaint.

       3.       Defendant, 4 Runners Inc, is a domestic corporation and transacts business in the

 State of New York and within this judicial district. Defendant is the owner/lessor, of the real

 property, which is the subject of this action located on or about at 310 W 14 St, New York, NY

 10014 (hereinafter the “Facility”).

       4.       Defendant, 304-310 W. 14 Realty LLC., is a domestic corporation and transacts

 business in the State of New York and within this judicial district. Defendant is the lessee of the

 premises located at 310 W 14 St, New York, NY 10014, and the owner/operator at the

 premises.

       5.       The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.       In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.       Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.       All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM




                                                                                                         2
            Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 3 of 11



       9.       Plaintiff has attempted to access the facility, but could not do so without severe

hardship, because of his disabilities, and the physical barriers to access and ADA violations that

exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

       10.      Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

       11.      Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

       12.      Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

  I.         ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS REQUIRED.
             ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
             INACCESSIBLE MAIN ENTRANCE. EXISTING STEP AT MAIN ENTRANCE
             ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED RAMP NOT

                                                                                                           3
       Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 4 of 11



        PROVIDED FOR STEP AT MAIN ENTRANCE.
        a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall
           be provided in accordance with 206 and shall comply with Chapter 4. ADAAG
           206.2 Where Required. Accessible routes shall be provided where required by
           206.2. ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be
           provided within the site from accessible parking spaces and accessible passenger
           loading zones; public streets and sidewalks; and public transportation stops to the
           accessible building or facility entrance they serve. ADAAG 206.4 Entrances.
           Entrances shall be provided in accordance with 206.4. Entrance doors, doorways,
           and gates shall comply with 404 and shall be on an accessible route complying
           with 402. ADAAG 206.4.1 Public Entrances. In addition to entrances required by
           206.4.2 through 206.4.9, at least 60 percent of all public entrances shall comply
           with 404. ADAAG 207 Accessible Means of Egress ADAAG 207.1 General.
           Means of egress shall comply with section 1003.2.13 of the International Building
           Code (2000 edition and 2001 Supplement) or section 1007 of the International
           Building Code (2003 edition) (incorporated by reference, “Referenced Standards”
           in Chapter 1). ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
           Changes in level shall comply with 303. ADAAG 303.4 Ramps. Changes in level
           greater than 1⁄2 inch high shall be ramped, and shall comply with 405 or 406.
II.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR AT MAIN ENTRANCE. NON-COMPLIANT CHANGE IN FLOOR LEVEL
        WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR AT MAIN
        ENTRANCE.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend
           the full width of the doorway and the required latch side or hinge side clearance.
           ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within
           required maneuvering clearances shall comply with 302. Changes in level are not
           permitted.
III.    INACCESSIBLE SECONDARY ENTRANCE. EXISTING STEP AT
        SECONDARY ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY.
        REQUIRED RAMP NOT PROVIDED FOR STEP AT SECONDARY ENTRANCE.
        a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall
           be provided in accordance with 206 and shall comply with Chapter 4. ADAAG
           206.2 Where Required. Accessible routes shall be provided where required by
           206.2. ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be
           provided within the site from accessible parking spaces and accessible passenger
           loading zones; public streets and sidewalks; and public transportation stops to the
           accessible building or facility entrance they serve. ADAAG 206.4 Entrances.
           Entrances shall be provided in accordance with 206.4. Entrance doors, doorways,
           and gates shall comply with 404 and shall be on an accessible route complying
           with 402. ADAAG 206.4.1 Public Entrances. In addition to entrances required by
           206.4.2 through 206.4.9, at least 60 percent of all public entrances shall comply
           with 404. ADAAG 207 Accessible Means of Egress ADAAG 207.1 General.
           Means of egress shall comply with section 1003.2.13 of the International Building
           Code (2000 edition and 2001 Supplement) or section 1007 of the International

                                                                                             4
      Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 5 of 11



          Building Code (2003 edition) (incorporated by reference, “Referenced Standards”
          in Chapter 1). ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
          Changes in level shall comply with 303. ADAAG 303.4 Ramps. Changes in level
          greater than 1⁄2 inch high shall be ramped, and shall comply with 405 or 406.
IV.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       DOOR AT SECONDARY ENTRANCE. NON-COMPLIANT CHANGE IN FLOOR
       LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR AT
       SECONDARY ENTRANCE.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend
          the full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within
          required maneuvering clearances shall comply with 302. Changes in level are not
          permitted.
V.     INACCESSIBLE DINING TABLES AT EXTERIOR DINING AREA. REQUIRED
       MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
       TABLES AT EXTERIOR DINING AREA. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT
       PROVIDED AT EXTERIOR DINING AREA.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5
          percent of the seating spaces and standing spaces at the dining surfaces shall
          comply with 902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG
          902.1 General. Dining surfaces and work surfaces shall comply with 902.2 and
          902.3. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space
          complying with 305 positioned for a forward approach shall be provided. Knee
          and toe clearance complying with 306 shall be provided. ADAAG 306.2 Toe
          Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
          required at an element as part of a clear floor space, the toe clearance shall extend
          17 inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
          clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
          Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
          required under an element as part of a clear floor space, the knee clearance shall
          be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
          minimum at 27 inches (685 mm) above the finish floor or ground. ADAAG
          306.3.5 Width. Knee clearance shall be 30 inches (760 mm) wide minimum.
VI.    INACCESSIBLE DINING TABLES AT INTERIOR DINING AREA. REQUIRED
       MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
       TABLES AT INTERIOR DINING AREA. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT
       PROVIDED AT INTERIOR DINING AREA.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5
          percent of the seating spaces and standing spaces at the dining surfaces shall
          comply with 902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG
          902.1 General. Dining surfaces and work surfaces shall comply with 902.2 and

                                                                                             5
       Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 6 of 11



           902.3. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space
           complying with 305 positioned for a forward approach shall be provided. Knee
           and toe clearance complying with 306 shall be provided. ADAAG 306.2 Toe
           Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
           required at an element as part of a clear floor space, the toe clearance shall extend
           17 inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
           clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
           Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
           required under an element as part of a clear floor space, the knee clearance shall
           be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
           minimum at 27 inches (685 mm) above the finish floor or ground. ADAAG
           306.3.5 Width. Knee clearance shall be 30 inches (760 mm) wide minimum.
VII.    COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS
        REQUIRED.
        a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in
           accordance with 216 and shall comply with 703. ADAAG 216.2 Designations.
           Interior and exterior signs identifying permanent rooms and spaces shall comply
           with 703.1, 703.2, and 703.5. Where pictograms are provided as designations of
           permanent interior rooms and spaces, the pictograms shall comply with 703.6 and
           shall have text descriptors complying with 703.2 and 703.5. Advisory 216.2
           Designations. Section 216.2 applies to signs that provide designations, labels, or
           names for interior rooms or spaces where the sign is not likely to change over
           time. Examples include interior signs labeling restrooms, room and floor numbers
           or letters, and room names. Tactile text descriptors are required for pictograms
           that are provided to label or identify a permanent room or space. Pictograms that
           provide information about a room or space, such as “no smoking,” occupant
           logos, and the International Symbol of Accessibility, are not required to have text
           descriptors. ADAAG 703.1 General. Signs shall comply with 703. Where both
           visual and tactile characters are required, either one sign with both visual and
           tactile characters, or two separate signs, one with visual, and one with tactile
           characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm)
           minimum above the finish floor or ground surface, measured from the baseline of
           the lowest tactile character and 60 inches (1525 mm) maximum above the finish
           floor or ground surface, measured from the baseline of the highest tactile
           character. ADAAG 703.4.2 Location. Where a tactile sign is provided at a door,
           the sign shall be located alongside the door at the latch side. Where a tactile sign
           is provided at double doors with one active leaf, the sign shall be located on the
           inactive leaf. Where a tactile sign is provided at double doors with two active
           leafs, the sign shall be located to the right of the right hand door. Where there is
           no wall space at the latch side of a single door or at the right side of double doors,
           signs shall be located on the nearest adjacent wall. Signs containing tactile
           characters shall be located so that a clear floor space of 18 inches (455 mm)
           minimum by 18 inches (455 mm) minimum, centered on the tactile characters, is
           provided beyond the arc of any door swing between the closed position and 45
           degree open position.

                                                                                                6
        Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 7 of 11



VIII. INACCESSIBLE LAVATORY LOCATED OUTSIDE OF RESTROOM.
      REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
      LAVATORY LOCATED OUTSIDE OF RESTROOM.
      a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear
         floor space complying with 305, positioned for a forward approach, and knee and
         toe clearance complying with 306 shall be provided. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend
         17 inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall
         be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
         minimum at 27 inches (685 mm) above the finish floor or ground. ADAAG
         306.3.5 Width. Knee clearance shall be 30 inches (760 mm) wide minimum.
IX.   INACCESSIBLE TOILET ROOM. REQUIRED MINIMUM CLEAR WIDTH NOT
      PROVIDED AT DOOR OF TOILET ROOM.
      a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
         inches (815 mm) minimum. Clear openings of doorways with swinging doors
         shall be measured between the face of the door and the stop, with the door open
         90 degrees.
X.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
      EXTERIOR SIDE OF DOOR AT TOILET ROOM.
      a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
         doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend
         the full width of the doorway and the required latch side or hinge side clearance.
XI.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
      INTERIOR SIDE OF DOOR AT TOILET ROOM.
      a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
         doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend
         the full width of the doorway and the required latch side or hinge side clearance.
XII. NON-COMPLIANT DOOR KNOB AT DOOR OF TOILET ROOM REQUIRES
      TWISTING OF THE WRIST.
      a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and
         other operable parts on doors and gates shall comply with 309.4 ADAAG 309.4
         Operation. Operable parts shall be operable with one hand and shall not require
         tight grasping, pinching, or twisting of the wrist. The force required to activate
         operable parts shall be 5 pounds maximum.
XIII. NON-COMPLIANT LOCK AT DOOR OF TOILET ROOM REQUIRES
      TWISTING OF THE WRIST.
      a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and
         other operable parts on doors and gates shall comply with 309.4 ADAAG 309.4
         Operation. Operable parts shall be operable with one hand and shall not require
         tight grasping, pinching, or twisting of the wrist. The force required to activate
         operable parts shall be 5 pounds maximum.
XIV. INACCESSIBLE LIGHT SWITCH IN TOILET ROOM. NON-COMPLIANT

                                                                                             7
     Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 8 of 11



     HEIGHT OF LIGHT SWITCH IN TOILET ROOM EXCEEDS MAXIMUM
     HEIGHT ALLOWANCE.
     a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on
        accessible elements, accessible routes, and in accessible rooms and spaces shall
        comply with 309. ADAAG Advisory 205.1 General. Controls covered by 205.1
        include, but are not limited to, light switches, circuit breakers, duplexes and other
        convenience receptacles, environmental and appliance controls, plumbing fixture
        controls, and security and intercom systems. ADAAG 308.2 Forward Reach.
        ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the high
        forward reach shall be 48 inches (1220 mm) maximum and the low forward reach
        shall be 15 inches (380 mm) minimum above the finish floor or ground. ADAAG
        308.2.2 Obstructed High Reach. Where a high forward reach is over an
        obstruction, the clear floor space shall extend beneath the element for a distance
        not less than the required reach depth over the obstruction. The high forward
        reach shall be 48 inches (1220 mm) maximum where the reach depth is 20 inches
        (510 mm) maximum. Where the reach depth exceeds 20 inches (510 mm), the
        high forward reach shall be 44 inches (1120 mm) maximum and the reach depth
        shall be 25 inches (635 mm) maximum. ADAAG 308.3 Side Reach. ADAAG
        308.3.1 Unobstructed. Where a clear floor or ground space allows a parallel
        approach to an element and the side reach is unobstructed, the high side reach
        shall be 48 inches (1220 mm) maximum and the low side reach shall be 15 inches
        (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1. An
        obstruction shall be permitted between the clear floor or ground space and the
        element where the depth of the obstruction is 10 inches (255 mm) maximum.
        ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space
        allows a parallel approach to an element and the high side Reach is over an
        obstruction, the height of the obstruction shall be 34 inches (865 mm) maximum
        and the depth of the obstruction shall be 24 inches (610 mm) maximum. The high
        side reach shall Be 48 inches (1220 mm) maximum for a reach depth of 10 inches
        (255 mm) maximum. Where the reach depth exceeds 10 inches (255 mm), the
        high side reach shall be 46 inches (1170 mm) maximum for a reach depth of 24
        inches (610 mm) maximum.
XV. REQUIRED MINIMUM SPACE NOT PROVIDED IN TOILET ROOM.
     a. ADAAG 604.8 Toilet Compartments. Wheelchair accessible toilet compartments
        shall meet the requirements of 604.8.1 and 604.8.3. Compartments containing
        more than one plumbing fixture shall comply with 603. Ambulatory accessible
        compartments shall comply with 604.8.2 and 604.8.3. ADAAG 604.8.1.1 Size.
        Wheelchair accessible compartments shall be 60 inches (1525 mm) wide
        minimum measured perpendicular to the side wall, and 56 inches (1420 mm) deep
        minimum for wall hung water closets and 59 inches (1500 mm) deep minimum
        for floor mounted water closets measured perpendicular to the rear wall.
XVI. INACCESSIBLE WATER CLOSET IN TOILET ROOM. REQUIRED MINIMUM
     CLEARANCE NOT PROVIDED AT WATER CLOSET IN TOILET ROOM.
     a. ADAAG 604 Water Closets and Toilet Compartments. ADAAG 604.3 Clearance.
        Clearances around water closets and in toilet compartments shall comply with
        604.3. ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches

                                                                                            8
Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 9 of 11



    (1525 mm) minimum measured perpendicular from the side wall and 56 inches
    (1420 mm) minimum measured perpendicular from the rear wall.




                                                                                9
          Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 10 of 11



    XVII. REQUIRED GRAB BARS NOT PROVIDED ON REAR WALL OF WATER
           CLOSET IN TOILET ROOM.
           a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609.
              Grab bars shall be provided on the side wall closest to the water closet and on the
              rear wall.
    XVIII. NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER
           CLOSET IN TOILET ROOM DOES NOT MEET MINIMUM SIZE
           REQUIREMENT.
           a. ADAAG 604.5.1 Side Wall. The side wall grab bar shall be 42 inches (1065 mm)
              long minimum, located 12 inches (305 mm) maximum from the rear wall and
              extending 54 inches (1370 mm) minimum from the rear wall.

        13.    The above listing is not to be considered all-inclusive of the barriers, which exist

at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

ADA violations.

        14.   The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much

difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily




                                                                                                      10
         Case 1:18-cv-09907-VSB Document 1 Filed 10/26/18 Page 11 of 11



accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                      Respectfully submitted,
                                                      s/Maria Costanza Barducci
                                                      Maria Costanza Barducci, Esq.
                                                      BARDUCCI LAW FIRM
                                                      Attorneys for Plaintiff
                                                      5 West 19th Street, 10th Floor
                                                      New York, New York 10011
                                                      Bar No.: 5070487
                                                      Telephone: 212-433-2554
                                                      Email: mc@barduccilaw.com




                                                                                                   11
